OPINION
GREEN, Chief Justice.
This appeal is from an injunction granted on the trial on the merits enjoining the county clerk of Bee County, Texas, from causing to be printed on the ballot of the forthcoming general election in Bee County the name of defendant Domingo Medina as an independent candidate for the office of County Commissioner of Precinct No. 1 of Bee County, Texas. The order was signed and entered by the trial judge September 28, 1970. The appellants filed a supersedeas bond in the amount set by the trial court, which bond was approved by the district clerk and on October S, 1970, appealed by filing the transcript and approved statement of facts in this Court. Thereafter, on October 6, 1970, appellee Gonzales filed his motion for leave to file Petition for Writ of Mandamus, wherein he alleged that the county clerk, because of the supersedeas bond had, notwithstanding the findings and injunction of the trial court, proceeded to have the ballot for the general election to be held November 3, 1970 printed with the name of Domingo Medina as an independent candidate for Commissioner, Precinct No. 1, Bee County. Relator in said petition, who is the Democratic nominee for said office, prayed for the issuance of a writ of mandamus requiring the respondent members of the County Election Board of Bee County, and particularly, respondent county clerk to have printed and to use for election purposes in the general election to be held November 3, 1970, including absentee voting, only ballots which do not have the name of Domingo Medina as an independent candidate for County Commissioner, Precinct 1, Bee County.
Counsel of record for the parties have, by written stipulation and appearance in our Court, asked the Court to make prompt disposition of these causes due to the emergencies of the situation, and have filed written briefs stating their respective positions. They have mutually agreed that the Court may direct that no motions for rehearing will be entertained.
The trial court in the injunction suit found that Medina’s filing of his request to have his name placed on the ballot as an independent candidate was not timely made, and hence was not in compliance with Election Code, Art. 13.12a(5), V.A. T.S. We agree with the trial court, and affirm his judgment. In affirming, we *240also dissolve the supersedeas bond heretofore filed by appellants.
We have today granted the writ of mandamus as prayed for by relator, who is appellee in the instant appealed cause number 596. We shall shortly write our opinion in number 597 setting out in greater detail our reasons for our actions, which opinion shall likewise apply to the present case.
No motion for rehearing will be considered.
Affirmed.